                Case 1:19-cr-00131-PAE Document 426
                                                427 Filed 08/04/20 Page 1 of 1




                                      PARKER AND CARMODY, LLP
                                             ATTORNEYS AT LAW
                                              850 THIRD AVENUE
                                                  14TH FLOOR
                                             NEW YORK, N.Y. 10022

      DANIEL S. PARKER                                                          TELEPHONE: (212) 239-9777
      MICHAEL CARMODY                                                           FACSIMILE: (212) 239-9175
      CHRISTINA S. COOPER                                                       DanielParker@aol.com


                                                           August 4, 2020
      By ECF
      Hon. Paul A. Engelmayer
      United States District Judge
      Southern District of New York
      40 Foley Square
      New York, NY 10007

                                      Re: United States v. Kari Parker
                                          19 Cr 131 (PAE) - VOSR

      Dear Judge Engelmayer:

          I write with the consent of the Government requesting that the Court adjourn the previously-
      scheduled conference for this Thursday at 10 a.m. for approximately 60 days.

         Mr. Parker has not yet resolved the misdemeanor State court matter that serves as one of the
      underlying specifications in the VOSR and although he has a court date scheduled in
      approximately two weeks, I have doubts whether it will be resolved on that date.

         I have conferred with AUSA Daniel Wolf who has advised me that he conferred with
      Probation officials regarding this application and that Probation also does not object.

        If the foregoing meets with Your Honor’s approval, then I respectfully request that you “So
      Order” this letter. Thank you for your attention to, and consideration in, this matter. I hope you
      and your staff are well.

                                                                    Respectfully submitted,

                                                                       /s/
GRANTED. The conference is adjourned to October 8, 2020
at 11:30 a.m. The Clerk of Court is requested to terminate          Daniel S. Parker
the motion at Dkt. No. 426.                                         Parker and Carmody, LLP
                                        8/4/2020                    850 Third Ave., 14th Floor
                                                                    New York, NY 10022
SO ORDERED.                                                         Tel. 212-239-9777
                   
           __________________________________
                 PAUL A. ENGELMAYER                                  Cc:     AUSA Dan Wolf (By ECF and email)
                 United States District Judge
